Citation Nr: 0328553	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  96-18 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a liver disorder, 
claimed as hepatitis C, as secondary to herbicide (Agent 
Orange) exposure in service, and as secondary to service-
connected second degree burn scars of the chest, left flank, 
and left upper arm.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.

3.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 30 percent from 
August 17, 1989, in excess of 50 percent from August 3, 1994, 
and in excess of 70 percent from March 24, 1996.

4.  Entitlement to service connection for lumbosacral strain.

5.  Entitlement to service connection for a left leg 
disorder.




REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1967 to March 
1970, with a period of service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
1992, November 1995, and March 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina.  

In the October 1992 rating decision, the RO granted service 
connection for PTSD, and assigned an initial disability 
rating of 30 percent, effective from August 17, 1989.   In 
April 1993, the veteran entered notice of disagreement with 
the initial rating assigned by this decision; the RO issued a 
statement of the case in July 1994; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
September 1994.  During the appeal, the RO increased the 
initial rating assignment to 50 percent for the period from 
August 3, 1994, and 70 percent for the period from March 24, 
1996. 

In the November 1995 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for hearing loss.  The veteran entered notice of disagreement 
with this decision in December 1995; the RO issued a 
statement of the case in May 1996; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in May 
1996.

In the March 1996 rating decision, the RO denied service 
connection for a chronic liver disorder claimed as due to in-
service exposure to herbicides, including Agent Orange.  The 
veteran entered notice of disagreement with this decision in 
May 1996; the RO issued a statement of the case in May 1996; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in May 1996.  During the pendency of the 
claim, the veteran contended more specifically that he had 
hepatitis C, and entered the additional theory of service 
connection that his liver disability or hepatitis C was 
secondary to his service-connected second degree burns scars 
of the chest, left flank, and left upper arm.  

In May 2002, the veteran entered a claim for increased rating 
(in excess of 10 percent) for worsened "combat scars on my 
stomach" (service-connected second degree burn scars of the 
chest, left flank, and left upper arm).  This issue, however, 
has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issue of entitlement to increased rating (in 
excess of 10 percent) for service-connected second degree 
burns scars of the chest, left flank, and left upper arm is 
referred to the RO for appropriate consideration.

In a January 2003 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
lumbosacral strain and entitlement to service connection for 
a left leg disorder, and notified the veteran of the decision 
in February 2003.  In March 2003, the veteran entered a 
notice of disagreement with the RO's decision to deny service 
connection for lumbosacral strain and a left leg disorder.  A 
statement of the case has not yet been issued on these 
issues; therefore, the issues of entitlement to service 
connection for lumbosacral strain and entitlement to service 
connection for a left leg disorder are addressed below in the 
REMAND portion of this decision.  The Board is required to 
remand these issues to the RO for the issuance of a statement 
of the case on these issues.  Manlincon v. West, 12 Vet. App. 
238 (1999).

In October 2000, the United States Court of Appeals for 
Veterans Claims (Court) vacated a May 1997 Board decision 
that purported to adjudicate the issue of eligibility for 
payment of legal fees from past-due benefits.  The Court 
found that, although the Board had original jurisdiction to 
decide the reasonableness of a fee, any issues regarding 
entitlement to attorney fees in direct-payment cases must 
first be addressed by the agency of original jurisdiction.  
Pursuant to the Court's order, in a January 2001 decision, 
the Board concluded that it did not have jurisdiction to 
adjudicate the issue of eligibility for payment of legal fees 
from past-due benefits, and vacated the May 1997 Board 
decision.  

In a March 2002 decision, the RO determined that the 
veteran's attorney was entitled to 20 percent of past due 
benefits awarded the veteran by reason of grant of increased 
rating for PTSD and a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) benefits.  In May 2002, the veteran's 
attorney entered a notice of disagreement with the RO's March 
2002 decision.  On March 19, 2003, the RO issued a statement 
of the case addressing the questions of the period of past 
due benefits for attorney fees, the fees withheld for 
potential direct payment of attorney fees, and entitlement to 
direct payment for attorney fees.  The record does not 
reflect that the veteran's attorney submitted a substantive 
appeal following the March 2003 statement of the case.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought and a timely 
substantive appeal.  38 U.S.C.A. § 7105; Roy, 5 Vet. App. 
554.  Accordingly, the questions of the period of past due 
benefits for attorney fees, the fees withheld for potential 
direct payment of attorney fees, and entitlement to direct 
payment for attorney fees are not before the Board on appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for a liver disorder, claimed as hepatitis C, as 
secondary to herbicide (Agent Orange) exposure in service, 
and as secondary to a service-connected second degree burns 
scars of the chest, left flank, and left upper arm, has been 
obtained; the RO has notified the appellant of the evidence 
needed to substantiate the service connection claim addressed 
in this decision, obtained all relevant evidence designated 
by the appellant, and provided a VA medical examination with 
medical etiology opinions in order to assist in 
substantiating the claim for VA compensation benefits.

2.  The medical evidence demonstrates that the veteran does 
not have a current liver disability or diagnosed disability 
of hepatitis C. 

3.  The medical evidence demonstrates that the veteran does 
not have a current disability of the liver or diagnosed 
disability of hepatitis B or C that manifested during service 
or within one year of service, that is etiologically related 
to herbicide (Agent Orange) exposure in service, that is 
etiologically related to service-connected second degree burn 
scars of the chest, left flank, and left upper arm, or that 
is otherwise related by competent medical evidence to active 
service.


CONCLUSION OF LAW

The veteran does not have a current disability of the liver, 
or hepatitis C, and the claimed liver disorder, including 
hepatitis B and C, was not incurred in or aggravated by 
military service, may not be presumed to be related to 
service, including due to herbicide (Agent Orange) exposure 
in service, and is not secondary to service-connected second 
degree burn scars of the chest, left flank, and left upper 
arm.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 
2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
The Board finds that, in this appellant's case, the 
requirements of the VCAA and implementing regulations have 
been met regarding the issue of entitlement to service 
connection for a liver disorder, claimed as hepatitis C, as 
secondary to herbicide (Agent Orange) exposure in service, 
and as secondary to service-connected second degree burn 
scars of the chest, left flank, and left upper arm. 

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for a liver disorder, claimed as hepatitis C, 
including as secondary to herbicide (Agent Orange) exposure 
in service, and as secondary to service-connected second 
degree burn scars of the chest, left flank, and left upper 
arm.  In December 2001, the veteran's attorney acknowledged 
relevant and specific notice and assistance provisions of the 
VCAA, and requested notice under the provisions of the VCAA.  
In a March 2002 letter, the RO advised the veteran of the 
VCAA, and notified the veteran that VA needed "any medical 
evidence of hepatitis, and a relationship to military 
service."  The RO enclosed a VA Form 21-4142, requested the 
veteran to identify all health care providers, facilities, 
and dates of treatment, and notified the veteran that VA 
would request treatment reports from any private doctors or 
hospitals the veteran identified.  In a May 2002 letter, the 
RO specifically requested the veteran to fill out and sign a 
VA Form 21-4142 for release of medical information from H. 
Stanley Gregory, M.D., and notified the veteran that it may 
expedite his claim if he personally contacted the doctor and 
requested them to send reports of treatment directly to VA.  

In a June 2002 letter, the RO again advised the veteran of 
the VCAA; that VA would assist the veteran to get such things 
as medical records, employment records, and records from 
Federal agencies, provided the veteran gave enough 
information about the records to make a request for them; 
that VA would assist the veteran by providing a medical 
examination and medical opinion if it were necessary to make 
a decision in his claim; of the requirements to substantiate 
a claim for service connection for hepatitis C, including as 
a presumptive disability, and including the requirement of 
evidence of a current physical disability (including medical 
evidence or other evidence of persistent or recurrent 
symptoms of disability, and lay statements by the veteran or 
other people describing his physical or mental disability 
symptoms), and including the requirement of medical record or 
medical opinion evidence of a relationship between a current 
disability and an in-service occurrence.  The RO specifically 
informed the veteran that this evidence could be obtained by 
identifying existing medical records that VA could obtain for 
the veteran, that VA could request a medical (etiology) 
opinion from a VA doctor, or the veteran could submit such a 
medical opinion from his own doctor.  

The June 2002 letter specifically informed the veteran that, 
in order to establish service connection for hepatitis C, the 
evidence must show: 1) a diagnosis of hepatitis C in service, 
or that the veteran had symptoms of hepatitis C in service, 
or that he was exposed to certain hepatitis risk factors in 
service, which the RO itemized; 2) medical evidence of a 
current diagnosis of hepatitis C; and 3) a relationship 
between current hepatitis C and the infection, symptoms, or 
risk factor exposure the veteran had in service.  The June 
2002 letter informed the veteran that VA would obtain service 
medical records and review them to see if they contained 
evidence of diagnosis of hepatitis C in service, or that the 
veteran had symptoms of hepatitis C in service, or that he 
was exposed to certain hepatitis risk factors in service; 
that VA would get any VA or private treatment records the 
veteran identified that would show a current diagnosis of 
hepatitis C; and that VA would request any medical evidence 
the veteran identified that would show a relationship between 
current hepatitis C and the infection, symptoms, or risk 
factor exposure the veteran had in service.  The RO advised 
the veteran that he could submit evidence showing persistent 
or recurrent symptoms of hepatitis C, and that he could give 
VA a private medical opinion showing a relationship between 
current hepatitis C and the infection, symptoms, or risk 
factor exposure the veteran had in service.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional records or other evidence that has 
not been obtained.  VA specifically requested VA treatment 
records.  The veteran was afforded a VA (fee basis) 
compensation examination in March 2003.  Thus, regarding the 
issue of entitlement to service connection for a liver 
disorder, including hepatitis C, the veteran has been advised 
which portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations regarding this 
issue. 

II.  Service Connection for a Liver Disorder/Hepatitis C

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Additionally, certain chronic diseases, including cirrhosis 
of the liver, may be presumed to have been incurred during 
service if manifest to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

A veteran who served in the Republic of Vietnam shall be 
presumed to have been exposed to herbicide.  38 U.S.C.A. § 
1116 (West 2002).  For the purposes of determining whether 
service connection is warranted on a presumptive basis, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (2002) is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6)(iii) (2002).  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran originally contended that he had a liver disorder 
that was etiologically related to his active duty service.  
He later contended that he had hepatitis C that was 
etiologically related to exposure to herbicides, including 
Agent Orange, during service.  The veteran also contends that 
he has a liver disorder or hepatitis C that is etiologically 
related to his service-connected second degree burn scars of 
the chest, left flank, and left upper arm. 

After a review of all the evidence of record, whether or not 
specifically mentioned, the Board finds that service 
connection is not warranted for a liver disorder, including 
hepatitis C, under any of the theories for service connection 
contended by the veteran.  The medical evidence demonstrates 
that the veteran does not have a current liver disability or 
diagnosed disability of hepatitis C.  The evidence reflects 
that the veteran presented a history of hepatitis C in 1992.  
Treatment records reflect that in 1993 the veteran was 
negative for the hepatitis C antibody.  In April 1994, a 
physician recommended further testing for hepatitis C.  A 
treatment entry in August 1994 reflects a history of 
hepatitis C.  A treatment entry in September 1994 reflects an 
assessment of hepatitis C based on testing in April 1994, but 
also reflects a request for repeat testing.  A November 1994 
entry reflects increased liver function testing, and 
assessments that included questionable hepatitis C.  A 
December 14, 1994 entry reflects a notation of positive 
hepatitis C, but the entry does not indicate whether this is 
a history or a current diagnosis, or the basis of the 
determination.  Testing two weeks later in December 1994 was 
positive for hepatitis B antibody, diagnosed as questionable 
chronic active hepatitis; no indication of hepatitis C was 
included.  An April 1995 entry reflects a history of negative 
testing for hepatitis C in November 1993, positive testing 
for hepatitis C in April 1994, and recommended repeat 
examination to confirm hepatitis C.  In July 1995, the 
examiner noted very mild elevated liver transaminases, 
questionably normal, which the examiner assessed as either 
normal, or possibly due to alcohol use, Alka-Seltzer, 
amitriptyline, or hepatitis C.  The examiner in July 1995 
noted that the veteran was positive for hepatitis B surface 
antibody, which was consistent with previous infection with 
immunity.  The examiner in July 1995 also noted positive 
hepatitis C serology that, in light of previous negative 
hepatitis C serology, maybe reflected a false positive.  
Normal liver function tests were recorded in January 1998.  
Hepatitis B antibody testing was positive in 1999. 

The medical evidence demonstrates no current diagnosis of 
hepatitis or disability related to a past history of 
hepatitis.  Liver function tests are a clinical measure and 
not a medical diagnosis of "disability" recognizable under 
VA regulations for which service connection may be granted.  
The term "disability," as contemplated by VA regulations, 
means "impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions."  
38 C.F.R. § 4.1 (2002).  This definition comports with the 
everyday understanding of the term, "disability," which is 
defined in Webster's Ninth New Collegiate Dictionary 359 (9th 
ed. 1990), as an "inability to pursue an occupation because 
of physical or mental impairment."  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); cf. Davis v. Principi, 276 F.3d 
1341 (Fed. Cir. 2002).  

The most recent medical evidence, a March 2003 VA examination 
report, reflects the examining physician's conclusion that 
there was "no diagnosis because there is no pathology to 
render a diagnosis" for a liver disorder or hepatitis C.  
The examiner's conclusion was based on clinical findings that 
included a normal hepatic function panel and non-reactive and 
negative hepatitis C antibody.  The examiner also concluded 
that the veteran had been positive for hepatitis B, but the 
veteran was status post hepatitis B, or a hepatitis B 
carrier.  While the veteran was positive for hepatitis B 
surface antibody, this had been found by a previous examiner 
to be consistent with previous infection with immunity.  The 
law specifically limits entitlement to service connection to 
disease or injury which results in disability.  The Court has 
held that the term "disability" as used for VA purposes 
refers to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
A history of hepatitis does not cause any impairment of 
earning capacity and is not a disease entity.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted, 
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability . . . In the absence of proof 
of a present disability there can be no valid claim."

The March 2003 VA examination report reflects the veteran's 
report of having being told by medical professionals in 1984 
that he had hepatitis C.  The veteran's report of a history 
of hepatitis C, however, does not constitute the required 
medical evidence of a current disability of a liver disorder, 
including hepatitis C.  The Court has held that such a 
veteran's account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  As the veteran has no diagnosed current disability 
of the liver, including active hepatitis B or C, service 
connection for a liver disorder, including hepatitis C, is 
not warranted under any theory of direct or secondary service 
connection contended by the veteran. 

Even assuming, arguendo, that the veteran had a diagnosed 
disability of the liver, including hepatitis B or C, the 
weight of the medical evidence of record demonstrates that 
any such disability did not manifest during service, or 
within one year of service.  The diseases listed at 38 C.F.R. 
§ 3.309(e) for which service connection may be presumed as 
associated with exposure to certain herbicide agents do not 
include hepatitis.  The VA Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); 61 Fed. Reg. 41,4421 (1996); and 64 Fed. Reg. 
59,232 (1999); 67 Fed. Reg. 42,600-42,608 (2002).  

Assuming, arguendo, that the veteran had a diagnosed 
disability of the liver, including hepatitis B or C, the 
weight of the medical evidence of record likewise 
demonstrates that any current liver disorder is not 
etiologically related to herbicide (Agent Orange) exposure in 
service, and is not etiologically related to the veteran's 
service-connected second degree burn scars of the chest, left 
flank, and left upper arm, and is not otherwise related to 
active service.  The medical opinion evidence of record 
consists of the April 2003 VA examiner's opinions that there 
would be no relationship between any hepatitis B or hepatitis 
C and the veteran's exposure to herbicides in service; this 
opinion was based on the examiner's assumption that the 
veteran had in fact been exposed to herbicides during his 
service in Vietnam.  The examiner opined that, even if the 
veteran currently had hepatitis C, the hepatitis C "in no 
way would be related to herbicide exposure."  With regard to 
the veteran's theory of entitlement based on secondary 
service connection, the April 2003 VA examiner specifically 
offered the opinions that "hepatitis B would not be related 
to a physical injury"; that without the veteran having 
hepatitis C all of the discussion of etiology of hepatitis C 
is moot; and that it was "not at least as likely as not 
that" any hepatitis C "would be due to any wound, gunshot 
or otherwise." 

The Board has considered the lay evidence of record, 
including the veteran's and his wife's personal hearing 
testimony, but finds that such lay evidence is outweighed by 
the medical evidence of record, including clinical findings, 
medical diagnoses, and medical etiology opinions, especially 
on the questions of whether the veteran has a current 
disability of the liver, including hepatitis C, and the 
etiology of any such claimed disability.  While the veteran 
or any other layperson is competent to report and describe to 
a medical professional the symptoms the veteran experienced 
or was observed to experience, at any time, it is the 
province of health care professionals to enter conclusions 
which require medical opinions, including a medical diagnosis 
and an opinion as to the relationship between a current 
disability and service or a service-connected disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The weight of the medical evidence demonstrates that the 
veteran does not have a current disability of the liver or 
diagnosed disability of hepatitis B or C that manifested 
during service or within one year of service, that is 
etiologically related to herbicide (Agent Orange) exposure in 
service, that is etiologically related to service-connected 
second degree burn scars of the chest, left flank, and left 
upper arm, or that is otherwise related by competent medical 
evidence to the veteran's active service.  For the reasons 
indicated, the Board finds that the veteran does not have a 
current disability of the liver, or hepatitis B or C, and a 
claimed liver disorder, including hepatitis B or C, was not 
incurred in or aggravated by military service, including 
herbicide (Agent Orange) exposure during service, may not be 
presumed to be due to herbicide (Agent Orange) exposure in 
service, and is not secondary to service-connected second 
degree burn scars of the chest, left flank, and left upper 
arm.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

Service connection for a liver disorder, claimed as hepatitis 
C, as secondary to herbicide (Agent Orange) exposure in 
service, and as secondary to service-connected second degree 
burn scars of the chest, left flank, and left upper arm, is 
denied.




REMAND

On November 9, 2000, the VCAA became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time regarding the issues of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for hearing 
loss and determination of initial (staged) rating for 
service-connected PTSD.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford the 
veteran one year for receipt of any additional evidence; if 
the case is returned to the Board, the Board will not be able 
to adjudicate the claim prior to the expiration of the one 
year time period.  The veteran may waive the right to notice 
and duty to assist required by the VCAA, although the record 
does not reflect that the veteran has done so. 

In a January 2003 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
lumbosacral strain and entitlement to service connection for 
a left leg disorder, and notified the veteran of the decision 
in February 2003.  In March 2003, the veteran entered a 
notice of disagreement with the RO's decision to deny service 
connection for lumbosacral strain and a left leg disorder.  
As a statement of the case has not yet been issued, in order 
to comply with due process requirements, a remand is in order 
for the RO to prepare a statement of the case on the issues 
of entitlement to service connection for lumbosacral strain 
and a left leg disorder.  See Manlincon, 12 Vet. App. 238.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The RO should provide the veteran a statement 
of the case regarding the claims of entitlement to 
service connection for lumbosacral strain and 
entitlement to service connection for a left leg 
disorder.  The statement of the case should address 
all aspects of this claim, and compliance with the 
notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000.  Further, 
the veteran should be advised that, if he wishes 
the Board to address either of these claims for 
service connection, he must submit a timely 
substantive appeal in response to the statement of 
the case.  

2.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied 
regarding the issues of whether new and material 
evidence has been received to reopen a previously 
denied claim of entitlement to service connection 
for hearing loss and determination of initial 
ratings for service-connected PTSD.  See also 38 
C.F.R. § 3.159 (2002).  The RO should also notify 
the veteran of what evidence is required to 
substantiate his claims to reopen a previously 
denied claim of entitlement to service connection 
for hearing loss and to obtain a higher initial 
rating for service-connected PTSD for any stage of 
the rating, what evidence, if any, the veteran is 
to submit, and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one year from 
VCAA notice to submit additional evidence).    

3.  Thereafter, the RO should readjudicate the 
issues of whether new and material evidence has 
been received to reopen a previously denied claim 
of entitlement to service connection for hearing 
loss and determination of initial ratings for 
service-connected PTSD.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case that addresses any additional 
evidence added to the record since the most recent 
supplemental statement of the case and should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



